Citation Nr: 0917891	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-36 056	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chloracne, including 
due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1969 to 
March 1972.  He also served in the Georgia Army National 
Guard (GAANG) and the Alabama Army National Guard (ALANG).

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a video-conference hearing to provide 
testimony in support of his claim, and his hearing was 
scheduled for March 24, 2009.  The RO sent him a letter the 
month prior, on February 9, 2009, notifying him of the date, 
time and location of his hearing, but he cancelled his 
hearing request.


FINDINGS OF FACT

1.  On March 24, 2009, the Veteran's representative submitted 
a statement, which the Veteran had signed personally, 
indicating he is withdrawing this appeal.  

2.  The Board received this statement in April 2009, prior to 
promulgating a decision in this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


